Citation Nr: 1632748	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right and left knee disabilities.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right and left knee disabilities.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to an initial rating higher than 10 percent for bilateral osteoarthritis of the knees for the period from May 3, 2007, to May 11, 2008.  

6.  Entitlement to an initial rating higher than 10 percent rating for osteoarthritis of the right knee for the period since May 12, 2008.  

7.  Entitlement to an initial rating higher than 10 percent rating for osteoarthritis of the left knee for the period since May 12, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Army from June 1987 to October 1987, from March 2003 to June 2003, and from October 2005 to January 2007, including service in Iraq.  He also had additional service in the Alabama National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2007 and December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2007 RO decision granted service connection and a 10 percent rating for osteoarthritis of the bilateral knees, effective May 3, 2007.  Because new and material evidence was received within one year of the rating decision, the Veteran right knee and left knee disability claims remained pending, see 38 C.F.R. § 3.156(b) (2015), and in a July 2008 RO decision recharacterized the Veteran's service-connected osteoarthritis of the bilateral knees as osteoarthritis of the right knee and osteoarthritis of the left knee.  The RO assigned a 10 percent rating for osteoarthritis of the right knee, effective May 12, 2008.  The RO also assigned a 10 percent rating for osteoarthritis of the left knee, effective May 12, 2008.  

The December 2009 RO decision denied service connection for a right ankle disability; a left ankle disability; a sleep disorder (listed as sleep apnea); and for residuals of a head injury (listed as a head condition).  

The Board notes that although service connection for a sleep disorder (listed as sleeplessness) was previously denied in an unappealed November 2007 RO decision, the Veteran's relevant service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in May 2009.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for a sleep disorder without regard to the finality of the November 2007 RO decision, and thus has identified the issue on appeal as set forth on the title page. 38 C.F.R. § 3.156(c) (2015).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a right ankle disability, to include as secondary to service-connected right and left knee disabilities; entitlement to service connection for a left ankle disability, to include as secondary to service-connected right and left knee disabilities; entitlement to service connection for a sleep disorder, to include as secondary to PTSD; entitlement to service connection for residuals of a head injury; entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee for the period since May 12, 2008; entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee for the period since May 12, 2008; entitlement to an initial rating higher than 10 percent for instability of the right knee; and entitlement to an initial rating higher than 10 percent for instability of the left knee, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right knee disability has been productive of at least pain and slight instability.  

2.  Throughout the entire, the Veteran's left knee disability has been productive of at least slight instability.  


CONCLUSION OF LAW

1.  The criteria for at least an initial separate 10 percent rating for limitation of motion of the right knee due to arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).  

2.  The criteria for at least an initial separate 10 percent rating for limitation of motion of the right knee due to arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).  

3.  The criteria for at least an initial separate 10 percent rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  

4.  The criteria for at least an initial separate 10 percent rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

There are several diagnostic codes used to evaluate disabilities of the knees and legs.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  A separate issue concerning a possible rating for instability is addressed in the remand section following the decision.  

The Veteran contends, essentially, that both right knee and his left knee will give out on him during certain activities.  

A May 2007 VA general medical examination report includes a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he suffered bilateral knee injuries when he fell on a concrete slab while serving in Iraq in June 2006.  He stated that he had pain on an intermittent basis with stiffness and swelling.  He also maintained that his knees would give way when he would step the wrong way.  The Veteran indicated that he was not receiving current treatment.  He reported that he would have flare-ups which involved severe pain once a month.  It was noted that the duration of the flare-ups was variable.  The Veteran indicated that the precipitating factors for his flare-ups were any increase in activity and that the alleviating factors involved rest.  The Veteran stated that he did not wear a knee brace, and that he had not had dislocation or subluxation of either knee.  It was noted that he had not undergone any surgery of the knees.  The Veteran reported that his daily activities were affected in that he would have pain if he lifted heavy items.  

The examiner indicated that inspection of the knees did not reveal any erythema, edema, or deformity.  The examiner stated that palpation of the knees did not reveal any tenderness.  The examiner reported that stability of the medial and collateral ligaments was within normal limits.  It was noted that the McMurray test was negative.  The diagnoses included mild to moderate osteoarthritis of the knees, bilaterally.  

Private and VA treatment records dated from June 2007 to May 2008 show that the Veteran was treated for disorders including right and left knee disabilities.  

A June 2008 VA orthopedic examination report includes a notation that the Veteran's previous May 2007 VA general medical examination report was reviewed.  The examiner also discussed the Veteran's medical history in some detail.  The Veteran reported that he had bilateral knee pain on and off and, especially, with climbing stairs and running.  He stated that his right knee was slightly worse than his left knee, and that his pain with such activities was a six out of ten.  The Veteran indicated that he had some swelling of the knees.  He also maintained that when he was running, he would have to catch himself at times because his knees would give out.  It was noted that the Veteran denied any history of locking of the knees.  The Veteran reported that he had stiffness of the knees.  He also stated that an additional aggravating factor was prolonged walking.  The Veteran stated that he would have flare-ups when he used his knees a lot and that he would have to get off of his legs at those times.  He related that the flare-ups would last until he would get off his legs.  It was noted that the Veteran denied that he had undergone any surgery of the knees.  

The examiner reported that the Veteran's knee joints revealed no swelling or effusion.  The examiner stated no erythema or other inflammatory signs were noted.  The examiner indicated that the Veteran did have some tenderness on both sides of the paellas in both knees, but that no other tenderness in the knee joints was noted.  The examiner reported that there was no instability of the knee joints.  It was noted that the Veteran was unable to perform deep knee bends and that he stated that he would usually kneel down instead of trying to squat.  The diagnoses included mild to moderate osteoarthritis involving the patellofemoral joints and the femoral tibial joint of the knees, bilaterally.  

Private and VA treatment records dated from July 2008 to May 2009 refer to continued treatment.  

A November 2009 VA Orthopedic examination report notes that the Veteran reported that he had moderate to severe aching type pain in his bilateral knees.  He also stated that he had swelling in his bilateral knees and that they would give out on him.  He denied that he had any flare-ups in regard to his right knee and left knee.  The Veteran specifically indicated that his bilateral knees would give way, but he reported that he did not have any instability.  It was noted that there were no episodes of dislocation or subluxation.  The Veteran also maintained that he did not have locking episodes.  

The examiner reported that the Veteran had crepitus, tenderness, and guarding of movement with both knees.  The examiner indicated that the Veteran also had grinding, as well as click or snaps, in both knees.  The examiner stated that there was no instability in either of the Veteran's knees.  There were also no patellar or meniscus abnormalities.  The diagnoses were mild to moderate degenerative arthropathy of the right knee with a tiny parameniscal cyst associated with the posterior horn of the medial meniscus, with an occult tear, and degenerative changes in the left knee with a medial meniscus degeneration, without a discreet tear, and a tiny popliteal I Baker's cyst.  

VA treatment records dated from June 2010 to November 2013 also refer to treatment for disorders including bilateral knee problems.  

An April 2014 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he continued to have increased bilateral knee pain as well as giving out of his bilateral knees.  He stated that he had difficulty climbing stairs and with performing his job in maintenance.  He related that his job entailed excessive bending.  The Veteran indicated that he had daily knee pain that was moderate to severe depending upon which tasks he was performing at different times.  He stated that he had periodic swelling and stiffness of the knees.  He maintained that he had flare-ups of the knees with over exertion.  It was noted that the Veteran had no functional impairments and that he was presently using Motrin.  

The examiner reported that the Veteran had tenderness, or pain to palpation, for the joint line or soft tissues of both knees.  The examiner indicated that there was no lateral instability (Lachman test), that there was no posterior instability (posterior drawer test); and that there was no medial-lateral instability, with valgus/varus pressure to the knees in extension and 30 degrees of flexion.  The examiner stated that there was no evidence and/or history of recurrent patellar subluxation and/or dislocation.  It was noted that the Veteran had no meniscal conditions and that no surgical procedures had been performed on his knees.  The examiner also reported that there was no x-ray evidence of patellar subluxation.  The diagnosis was bilateral degenerative joint disease of the knees.  

The Board observes that the respective examiners pursuant to the May 2007 VA general medical examination report; the June 2008 and November 2009 VA orthopedic examination reports; and the April 2014 VA knee and lower leg conditions examination report, have all indicated that the Veteran did not have instability and/or recurrent subluxation of either his right knee or his left knee.  The Board notes, however, that the Veteran has consistently reported that his right knee and left knee would give out on him.  He indicated that he had such symptomatology at each of the above noted examinations.  

The Board notes that the Veteran is competent to report his symptoms in regard to his right knee and left knee.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board observes that although the examination reports of record do not objectively show right knee and left knee instability, respectively, the Board finds the Veteran's reports of giving way of both knees are credible.  Therefore, and resolving all reasonable doubt in his favor, the Board finds that the Veteran warrants at least an initial separate rating of 10 percent for slight instability of the right knee and at least an initial separate rating for slight instability of the left knee.  

As to the rating for his right knee and left knee disabilities, as noted in the introduction, effective May 3, 2007, the Veteran was awarded a single 10 percent rating under Diagnostic Code 5003 for limitation of motion of his knees due to bilateral osteoarthritis.  Because his limitation of motion warrants at least separate 10 percent ratings under Diagnostic Code 5003 for each knee, the Board also grants separate 10 percent ratings for his osteoarthritis of the right knee and left knee under Diagnostic Code 5003, effective May 3, 2007.

To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

Effective May 3, 2007, an initial separate rating of at least 10 percent is granted for limitation of motion of the right knee due to osteoarthritis, subject to the laws and regulations governing the payment of monetary awards.  

Effective May 3, 2007, an initial separate rating of at least 10 percent is granted for limitation of motion of the left knee due to osteoarthritis, subject to the laws and regulations governing the payment of monetary awards.  

Effective May 3, 2007, an initial separate rating of at least 10 percent is granted for instability of the right knee, subject to the laws and regulations governing the payment of monetary awards.  

Effective May 3, 2007, an initial separate rating of at least 10 percent is granted for instability of the left knee, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right ankle disability, to include as secondary to service-connected right and left knee disabilities; entitlement to service connection for a left ankle disability, to include as secondary to service-connected right and left knee disabilities; entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD; entitlement to service connection for residuals of a head injury; entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee for the period since May 12, 2008; entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee for the period since May 12, 2008; entitlement to an initial rating higher than 10 percent for instability of the right knee; and entitlement to an initial rating higher than 10 percent for instability of the left knee.  

The Veteran is service-connected for osteoarthritis of the right knee and osteoarthritis of the left knee.  As noted above, the Board has granted separate ratings for instability of the right knee and the left knee.  The Veteran is also service-connected for PTSD and for osteoarthritis of the proximal interphalangeal joint of the left fifth finger.  

The Veteran contends that he has a right ankle disability, a left ankle disability, a sleep disorder, and residuals of a head injury, that are all related to service.  The Veteran specifically reports that he injured his right and left ankles during service at the same time he injured his right and left knees.  He also maintains that his right and left ankle disabilities are caused or aggravated by his service-connected right knee and left knee disabilities.  The Veteran further indicates that he has sleep apnea secondary to his service-connected PTSD.  He finally states that he suffered a head injury during service.  

The Veteran is competent to report having right ankle problems, left ankle problems, sleep problems, and head complaints during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on verified active duty in the Army from June 1987 to October 1987, from March 2003 to June 2003, and from October 2005 to January 2007, including during the Iraq War.  He also had additional service in the Alabama National Guard.  

The Veteran's service treatment records do not specifically show treatment for right and left ankle problems, sleep problems, and/or a head injury.  Such records do show treatment for headaches.  

Post-service private and VA treatment records show that the Veteran was noted to have a positive traumatic brain injury screen.  He was also treated for complaints of sleep problems on numerous occasions, but there are no diagnoses of insomnia or sleep apnea of records.  Such records also do not show treatment for right and left ankle disabilities.  

The Board observes that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for right and left ankle disabilities, to include as secondary to service-connected right and left knee disabilities; a sleep disorder, to include as secondary to PTSD; and for residuals of a head injury.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was last afforded a VA knee and lower leg conditions examination, as to his service-connected right knee disabilities and left knee disabilities, in April 2014.  The diagnosis was bilateral degenerative joint disease of the knees.  

The findings in that examination report are inadequate as to the right knee and left knee disabilities, in light of the Court's recent decision in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated examination of the Veteran's right knee and left knee disabilities is necessary prior to resolution of this appeal.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right ankle disabilities; left ankle disabilities; sleep problems; residuals of a head injury; right knee disabilities; and left knee disabilities since November 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed right ankle disability, left ankle disability, sleep disorder, and residuals of a head injury, as well as the nature, extent, and severity of his service-connected right knee and left knee disabilities and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset and etiology of his right ankle disability; left ankle disability; sleep disorder; and residuals of a head injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s). 

Then, based on the results of the examination(s), the examiner(s) is (are) asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  

In responding to the above inquiries, please acknowledge and discuss any reports of the Veteran of right ankle problems, left ankle problems, sleep problems, and complaints regarding residuals of a head injury, during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee and left knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee and left knee disabilities must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability and the left knee disability, respectively, include recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and/or left knee are used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


